[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              APR 17, 2006
                               No. 05-16238                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 01-02860-CV-MHS-1

RENA M. JAMES,

                                                             Plaintiff-Appellant,

                                       versus

JO ANNE B. BARNHART,
Commissioner of Social Security,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                   (April 17, 2006)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Rena M. James appeals the district court’s order affirming the Social

Security Commissioner’s denial of her applications for disability insurance
benefits, filed pursuant to 42 U.S.C. §§ 405(g), and supplemental security income,

filed pursuant to 42 U.S.C. § 1383(c)(3). On appeal, James argues that (1) the

administrative law judge (“ALJ”) violated her due process rights by not allowing

her to cross-examine the post-hearing consultative doctor, and (2) the ALJ’s

findings that she could perform a full range of sedentary work were not supported

by substantial evidence.1 After careful review, we affirm.

       Our review of the Commissioner’s decision is limited to an inquiry into

whether there is substantial evidence to support the findings of the Commissioner,

and whether the correct legal standards were applied. See 42 U.S.C. § 405(g);



       1
          James also challenges the district court’s rejection of two treating physicians’ opinions.
An ALJ “is free to reject the opinion of any physician when the evidence supports a contrary
conclusion.” Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985). The opinion of a treating
physician “must be given substantial or considerable weight unless ‘good cause’ is shown to the
contrary.” Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (citations omitted). Good
cause exists when the: “(1) treating physician’s opinion was not bolstered by the evidence;
(2) evidence supported a contrary finding; or (3) treating physician’s opinion was conclusory or
inconsistent with the doctor’s own medical records.” Id. at 1240-41 (citations omitted). The ALJ
did not give controlling weight to Dr. Pelaez’s opinion that James was disabled because Dr. Pelaez
did not specify his relationship with James, provide facts and findings in support of his opinion, or
indicate which parts of the medical record he relied on. Although it appears that Dr. Pelaez was
James’s treating physician, his medical statement and findings regarding James’s residual
functioning capacity are not accompanied by a report of a physical examination he performed on
James, his report does not cite to any clinical findings supportive of his conclusions, and his
conclusions were not supported by the majority of the medical evidence. None of the four
consultative physicians who submitted reports concluded that James’s sarcoidosis and other
impairments prevented James from returning to work. Likewise, Dr. Eaton’s opinion was not
accompanied by a report of a physical examination nor did it cite any clinical findings supportive
of its conclusions. It too was contrary to the other medical evidence in the record. Simply put, for
the reasons given by the ALJ in his order denying James’s applications and in light of the
considerable medical evidence supporting a contrary conclusion, the ALJ did not err by rejecting
Dr. Palaez’s and Dr. Eaton’s opinions.

                                                 2
Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158             (11th Cir. 2004);

McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988). Thus, “[e]ven if the

evidence preponderates against the Commissioner’s findings, we must affirm if the

decision reached is supported by substantial evidence.” Crawford, 363 F.3d at

1158-59 (citation omitted). Substantial evidence is “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. at 1155;

see also McRoberts, 841 F.2d at 1080 (holding that substantial evidence “must do

more than create a suspicion of the existence of the fact to be established”). The

Commissioner’s factual findings are conclusive if supported by substantial

evidence. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990); Allen v.

Brown, 816 F.2d 600, 602 (11th Cir. 1987).

      First, James argues that the ALJ violated her due process rights by failing to

hold a supplemental hearing to allow her to rebut the post-hearing consultative

examination findings of Dr. Dallas Dan von Hessler who diagnosed James with

sarcoidosis and noted her lungs showed wheezing, but found that she was in no

acute distress and had no limitations with respect to work activities. Notably, Dr.

von Hessler’s findings were consistent with the findings of the three other

consultative physicians who examined James prior to the hearings on her

applications, all of whom found James had sarcoidosis or sarcoid and none of



                                         3
whom concluded that James could not return to work. Moreover, the two doctors

who performed residual physical capacity assessments concluded that James could

perform sedentary to light work and had little to no limitations other than avoiding

exposure to respiratory irritants.

      Our review of the ALJ’s order reveals the ALJ specifically stated that

although Dr. von Hessler’s report was consistent with the other medical evidence,

the ALJ did not rely on this report as the sole basis to discredit James’s claims of

disability or the contradictory medical findings.       Because the ALJ did not

substantially rely on Dr. von Hessler’s post-hearing report to deny James benefits,

and the report was consistent with the reports of three other consultative

physicians, and contradicted only the conclusory and unsupported findings of two

of James’s treating physicians, we can find no due process violation in the ALJ’s

denial of James’s supplemental-hearing request. Cf. Demenech v. Secretary of the

Dept. of Health and Human Servs., 913 F.2d 882, 885 (11th Cir. 1990) (noting that

“where the ALJ substantially relies upon a post-hearing medical report that directly

contradicts the medical evidence that supports the claimant’s contentions,

cross-examination is of extraordinary utility” (emphasis added)).

      We likewise are unpersuaded by James’s challenge to the evidence

supporting the ALJ’s finding that James retained the ability to perform a



                                         4
substantial range of sedentary-to-light work.       The Social Security regulations

outline a five-step sequential evaluation process for determining whether a

claimant is disabled: (1) The disability examiner determines whether the claimant

is engaged in “substantial gainful activity;” (2) if not, the examiner decides

whether the claimant’s condition or impairment is “severe,” i.e., whether it

significantly limits claimant’s physical or mental ability to do basic work activities;

(3) if so, the examiner decides whether the claimant’s impairment meets or equals

the severity of the specified impairments in the Listings of Impairments, thereby

precluding any gainful work activity; (4) if the claimant has a severe impairment

that does not meet or equal the severity of an impairment in the Listings, the

examiner assesses a claimant’s “residual functional capacity,” which measures

whether a claimant can perform past relevant work despite the impairment; (5)

finally, if the claimant is unable to do past relevant work, the examiner determines

whether in light of residual functioning capacity, age, education, and work

experience, the claimant can perform other work. See Crayton v. Callahan, 120

F.3d 1217, 1219 (11th Cir. 1997); see also 20 C.F.R. §§ 416.920(a)(4),

404.1505(a).

      Once the claimant has established some disability that prevents her from

performing her past relevant work, as in this case, the burden then shifts to the



                                          5
Commissioner to demonstrate that there are a significant number of jobs in the

national economy that the claimant can perform. Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987). The ALJ must articulate specific jobs the claimant can

perform and this finding must be supported by substantial evidence.      Allen v.

Sullivan, 880 F.2d 1200, 1201 (11th Cir. 1989). If the Commissioner makes such a

showing, the burden shifts back to the claimant to prove she is unable to perform

such jobs. Hale, 831 F.2d at 1011. The ALJ is required to “state specifically the

weight accorded to each item of evidence and why he reached that decision. In the

absence of such a statement, it is impossible for a reviewing court to determine

whether the ultimate decision on the merits of the claim is rational and supported

by substantial evidence.”    Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir.

1981) (quotation omitted).

      The ALJ made specific findings regarding James’s functioning capacity,

including that (1) she could not engage in strenuous work activity requiring heavy

lifting or prolonged standing and walking, but she could lift and carry up to 20

pounds occasionally and 10 pounds frequently, stand or walk for up to 2 to 6 hours

in an 8-hour work day, and sit for 6 to 8 hours during a workday; and (2) she had

slight to moderate postural limitations in regard to bending, balancing, stooping,

kneeling, crawling, or crouching, could not climb, and could not be exposed to



                                        6
heights, respiratory irritants, or temperature extremes. The ALJ also made specific

findings regarding the types of jobs that James could perform, including salad

maker, short order cook, cold meat cook, order clerk, taper of printed circuits, and

surveillance system monitor.           Simply put, in addition to the medical evidence

before the ALJ, the physical residual functional capacity assessments and the

testimony of the vocational expert constituted substantial evidence to support the

ALJ’s findings that James could perform a full range of sedentary work.2

       AFFIRMED.




       2
         The ALJ also did not err by failing to find obesity was a severe impairment. During her
own testimony, James did not claim that her obesity was a functional impairment. Dr. Wolff was
the only physician to attribute James’s shortness of breath to obesity, but he did not elaborate on the
severity or nature of her obesity, and did not conclude that her obesity was a functional impairment.
Thus, there was no medical evidence from which the ALJ could have concluded that James’s obesity
was a severe impairment.

                                                  7